Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-13-00856-CV

                           IN THE INTEREST OF A.R., a Child

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02727
                         Honorable Richard Price, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Counsel’s motion to withdraw is GRANTED.

       SIGNED April 23, 2014.


                                              _____________________________
                                              Rebeca C. Martinez, Justice